509 Pa. 621 (1986)
506 A.2d 895
COMMONWEALTH of Pennsylvania, Appellant,
v.
John J. McSORLEY, Jr., Appellee.
Supreme Court of Pennsylvania.
Argued December 6, 1985.
Decided March 31, 1986.
*622 Thomas E. Waters, Dist. Atty., Ronald T. Williamson, Chief/Appeals Div., J. William Ditter, III, Asst. Dist. Atty., Bart C. Tuttle, for appellant.
Eric J. Cox, Robert J. Vagnoni, Norristown, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM.
The order of the Superior Court is affirmed.[1]
HUTCHINSON, J., filed a dissenting opinion in which LARSEN and McDERMOTT, JJ., joined.
HUTCHINSON, Justice, dissenting.
I dissent. I would reverse the order of Superior Court and remand to Common Pleas for further proceedings against appellee, on the dissenting opinion of Judge Stephen J. McEwen, Jr., Commonwealth v. McSorley, 335 Pa. Super. 522, 533-36, 485 A.2d 15, 21-23 (1984) (McEwen, J., dissenting).
LARSEN and McDERMOTT, JJ., join this dissenting opinion.
NOTES
[1]  The order of this Court is not to be interpreted as adopting the reasoning of the Superior Court Opinion Announcing the Judgment of the Court insofar as it relates to the prohibition against double jeopardy.